The Court directed a peremptory mandamus to issue, commanding the common pleas to vacate the rule granted in October, 1828, setting aside the rule for costs for the defendants, and allowing double costs to the plaintiff; the motion being heard on the coming in of the return of an alternative mandamus heretofore granted. The decision was made at the heel of the term, and the reasons for the judgment of the court were not stated at large. The principle, however, settled by the court is, that under a state of pleadings, such as existed in this case, a plaintiff in the common pleas is not entitled to double costs; but that, on the contrary, failing to recover an amount sufficient to carry costs in the common pleas, he is liable to pay costs to the defendant.